DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 7/26/2022, claims 1-11 are pending for examination while claims 12-20 remain withdrawn.  The amendments now obviate the previous 35 U.S.C. 112 rejections and those rejections are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. 
Applicant indicates on page 6 of the remarks that Fig. 1 has now been labeled as “Prior Art” and thus the objections to the drawings should be withdrawn.  Though this amendment overcomes the drawing objection for the “Prior Art” issue, Applicant’s attention is directed to page 6 of the last Office Action, dated 4/27/2022, wherein there were multiple drawing objections.  The objection in regards to the “Prior Art” label is hereby withdrawn as a result of the amendment to the drawings.  However, the other objections have not been obviated and thus the remainder of the drawing objections are maintained.
Applicant argues on pages 7-9 that Lombardo fails to teach the claimed stitch in independent claim 1.  Applicant reproduces Fig. 2 of Lombardo to demonstrate the monofilament 30 passing through at passing locations 25 and provides Fig. 3 of the application to demonstrate the difference.  The Examiner acknowledges the stitch of Fig. 2 in Lombardo is different than the stitch shown in Fig. 3 of Applicant’s figures (as shown on pages 8-9 of the remarks).  However, the Examiner respectfully disagrees with Applicant’s position that Lombardo doesn’t teach the claimed language.  The claim does not define the sides of the fibrous construct.  Rather, the sides are only defined as a first side and a second side.  These claimed sides can be interpreted as the front and back side or the top and bottom side of the construct as noted in the rejection below.  It can be seen in the annotated figure below from Lombardo that that the first portion extends from a first side (the front or bottom side as seen in Fig. 2) leftwards towards the first passing location and the second portion extends from a second side (the back or top side as seen in Fig. 2) rightwards towards the first passing location.  Therefore, the arguments are unpersuasive and the rejection of claim 1 is maintained.  Nonetheless, a baseball stitch (as seen in Fig. 3 of Applicant’s figures) is well known in the art and further taught in Willobee as cited in the rejection of claim 4 below.  The amendment to claim 1 changes the scope of claim 4 and required a further consideration and new grounds of rejection for claim 4 as set forth below.

    PNG
    media_image1.png
    457
    389
    media_image1.png
    Greyscale


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more barbs on an exterior surface of the fibrous construct of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because Figs. 1-7 are not in a clear black and white manner, rendering features of the invention unclear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8, 9, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lombardo et al (US 2017/0119369) as evidenced by McCaw et al (US 2012/0109196).
Lombardo et al discloses the following limitations:
Claim 1. An all-suture anchor (1), comprising: a fibrous construct (20) movable between a pre-deployment configuration (Figs. 2, 7, 8; [0069]) and a deployed configuration (Fig. 6; [0077, [0078]), the fibrous construct having a first density ([0082], e.g.  density of UHMWPE is 0.93-0.95 g/cm3); a monofilament (30) woven through the fibrous construct to form at least one stitch (Fig. 2, 7, 8; [0067]; wherein a “stitch” is defined in its broadest reasonable interpretation as “one complete movement of a threaded needle through a fabric or material such as to leave behind it a single loop or portion of thread, as in sewing, embroidery, or the surgical closing of wounds” (see definition #1 on www.dictionary.com).  It can be seen in Fig. 2 that the monofilament 30 is woven through the construct multiple times at passing locations 25 thereby forming a plurality of stitches), the monofilament having a second density ([0064], e. g. monofilament made of metallic wire), which is different than the first density.   A metal monofilament will have a different density than a polymer of UHMWPE as evidenced by McCaw et al.  Metallic monofilaments are old and well known in the art, including a Nitinol, stainless steel or spring steel monofilament as seen in McCaw et al ([0047]).  A Nitinol monofilament will have a density of 6.45g/cm3 which is different than the density of UHMWPE.  The stitch further comprises a first portion extending from a first side (front or bottom side) of the fibrous construct (as seen in Fig. 2 and annotated below) to a first passing location and a second portion extending from a second side (back or top side as seen in Fig. 2 and annotated below) of the fibrous construct to the first passing location.  It can be seen that the first portion extends leftwards towards the first passing location and the second portion extends rightwards towards the first passing location.

    PNG
    media_image1.png
    457
    389
    media_image1.png
    Greyscale

Claim 2. The all-suture anchor of claim 1, further comprising a central longitudinal axis extending from a first end of the fibrous construct to a second end of the fibrous construct, wherein the monofilament is passed through the fibrous construct along the central longitudinal axis ([0067]; passed via passing locations 25).
Claim 3. The all-suture anchor of claim 2, wherein the monofilament passes through the fibrous construct in at least the first passing location and a second passing location ([0067], six passing locations 25).
Claim 5. The all-suture anchor of claim 1, further comprising a driver (40), wherein the fibrous construct is loaded on the driver (Fig. 4; [0072]).
Claim 6. The all-suture anchor of claim 5, wherein the driver comprises a pronged end (41) having a first arm and a second arm, and the fibrous construct is between the first arm and the second arm (Fig. 4; [0072]).
Claim 8. The all-suture anchor of claim 1, wherein the fibrous construct is a flat suture braid (Figs. 1, 2, 7, 8; [0023], [0080]).
Claim 9. The all-suture anchor of claim 1, wherein the fibrous construct is composed of ultra-high molecular weight polyethylene (“UHMWPE”) ([0082]).
Claim 11. The all-suture anchor of claim 1, further comprising a second monofilament (35) woven through the fibrous construct, the second monofilament having a third density ([0064], which is different than the first density ([0064]).  Like claim 1, the monofilament (35) can also be made of a metallic wire.  A metal monofilament will have a different density than a polymer of UHMWPE as evidenced by McCaw et al.  Metallic monofilaments are old and well known in the art, including a Nitinol, stainless steel or spring steel monofilament as seen in McCaw et al ([0047]).  A Nitinol monofilament will have a density of 6.45g/cm3 which is different than the density of UHMWPE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardo et al in view of Dougherty et al (US 2016/0317162) and Willobee (US 2007/0239275).
Claim 4. Lombardo et al discloses the invention substantially as claimed above but fails to disclose the first portion of the monofilament extends around the first side of the fibrous construct between the first passing location and the second passing location and the second portion of the monofilament extends around the second side of the fibrous construct between the first passing location and the second passing location.  However, in a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely providing a suture on a construct for allowing the construct to be held and implanted into a bone hole, Dougherty et al teaches passing a suture through a construct (40) using a “whip stitch” to increase the pull-out strength of the finished construct within a bone hole (14) and minimize possible slippage of the construct within the bone hole ([0146]).  Willobee further also teaches providing a suture on a construct for allowing the construct to be held and implanted to bone, wherein a whip stitch technique is used to form a baseball stitch with the suture through the construct to increase construct pull-out strength (Fig. 16; [0018], [0024]).  The baseball stitch results in the first portion of the monofilament extends around the first side of the fibrous construct between the first passing location and the second passing location and the second portion of the monofilament extends around the second side of the fibrous construct between the first passing location and the second passing location (see annotated Fig. 16 below).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lombardo such that the monofilament extends around the fibrous construct in the claimed manner as taught by the “Whip stitch” of Dougherty et al and further forming the baseball stitch as taught by Willobee, since such a configuration results in increasing the pull-out strength of the construct and minimizing the possibility of the construct slipping out of the bone hole (Doughtery et al: [0146]).

    PNG
    media_image2.png
    402
    673
    media_image2.png
    Greyscale



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardo et al in view of Thal (US 2017/0290578).
Claim 7. Lombardo et al discloses the invention substantially as claimed above but fails to disclose one or more barbs on an exterior surface of the fibrous construct.  However, in the same field of endeavor, Thal teaches an all-suture anchor having a construct (14) having a suture (12) woven therethrough (Fig. 1A) ([0034]), wherein the construct is provided with barbs on an exterior surface of the construct ([0034], i.e. barbs located on the all-suture anchor element).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lombardo with one or more barbs on an exterior surface of the barbs as taught by Thal to grip the filament ([0034]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardo et al in view of Hermes et al (US 5256762).
Claim 10. Lombardo et al discloses the monofilament can be made for various material including metallic, non-metallic, or wire-like materials as well as both absorbable and non-absorbable materials ([0064]), but fails to disclose the monofilament comprises a segment of a third density.  
However, Hermes et al teaches a single length monofilament suture can have portions made to have different properties (col. 13, ll. 6-14; e.g. different rates of hydrolyzation, different elasticity) depending on the end use of the suture, which would therefore give the length of monofilament different densities.  Therefore, given Lombardo et al discloses various constructions of the monofilament ([0064]) and Hermes et al teaching portions of a single length of monofilament can be made to have different properties (and therefore different densities), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lombardo et al to have the monofilament comprise a segment of a third density (a segment of differing properties) as taught by Hermes et al depending on the end use of Lombardo et al.  In other words, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the monofilament of Lombardo et al to the claimed configuration based upon the teachings of Hermes et al depending on how the user wants to use the monofilament for the surgical procedure.  It is the Examiner’s position that one of ordinary skill in the art before the effective filing date of the invention would have used through routine experimentation, based upon the teachings of the prior art, to discover the desired properties for the segments of the monofilament for the end use of the all-suture anchor.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teaches using a baseball stitch of suture is known in the art:
Jackson (US 2017/0128063) – [0022], [0030]
Ferguson et al (US 9198656) – col. 4, ll. 66-col. 5, ll. 5
White (US 2006/0052975) – [0051], Figs. 15, 16
Roger et al (US 6235057) – col. 2, ll. 45-56; col. 5, ll. 33-52; Fig. 2

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771